COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Cause No 01-18-00155-CR, Jermie Julien v. The State of Texas

            On appeal from the 184th District Court of Harris County, Texas, Trial Court Case
            No. 1549176

        Pursuant to Texas Rule of Appellate Procedure 34.6(d), the trial court clerk is ordered to
prepare, certify, and file a supplemental record containing the State’s Exhibits 1, 2, 3, 4, 5, 6 (911
call recordings) and State’s Exhibits 15 and 17 (body camera videos).

      The supplemental reporter’s record shall be filed in the First Court of Appeals no later
than Wednesday, March 27, 2019.

        The Clerk of this Court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon completion of
inspection, to return them to the clerk of the 184th District Court.


        It is so ORDERED.


Judge’s signature:     ___/s/ Justice Peter Kelly_________________
                       Acting individually



Date:                  March 26, 2019_______